Hathaway, J.
The defendant contends that , the rulings of the Judge who presided at the trial, were erroneous in sundry particulars, as presented by his bill of exceptions.
The statute confers general authority upon a justice of the peace to take depositions, but not in cases where he is or has been counsel or attorney.
The statute also confers general authority upon a justice of the peace to issue notices to the adverse party, without any restriction as to his being or having been counsel or attorney in the cause.
It is often convenient, in practice, for an attorney in a cause to issue such notice, and if he is a justice of the peace, he is authorized by the statute to issue it returnable before another magistrate, as was done in this case.
The notice given by the overseers of Rockland to the overseers of Cutler, seems to have been copied from the notice given in Kennebunkport v. Buxton, 26 Maine, 61, which was held sufficient.
The action is legally maintainable by R. S., c. 32, § 50.
The cause of action by one town against another accrues at the time of the delivery of the notice that the expenses have been incurred, and the statute limitation of two years, within which the action is to be commenced, begins at that time. Camden v. Lincolnville, 16 Maine, 384; Augusta v. Vienna, 21 Maine, 298.
The two years had not elapsed when the plaintiffs paid the money to Rockland, and they were then legally liable to pay it. Exceptions overruled.

Judgment on the verdict.

Tenney, C. J., and Appleton, Goodenow and May, J. J., concurred.